Opinion issued May 8, 2008













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00157-CR
____________

DAN THOMAS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1135191



 
MEMORANDUM  OPINION
          We lack jurisdiction to hear this appeal. On November 16, 2007, appellant Dan
Thomas was charged by indictment with the felony offense of possession of a
controlled substance in trial court cause number 1135191.  At appellant’s request, the
trial court made a finding of indigency and appointed counsel to represent appellant.
Subsequently, appellant filed a motion to proceed pro se which requested that the trial
court  remove his appointed counsel.  The trial court  granted the motion and
appellant was allowed to proceed pro se.  The case was scheduled for a jury trial on
March 10, 2008.
          On March 11, 2008, the State filed a written motion to dismiss cause number
1135191 stating the reason for dismissal as “other.”  The motion to dismiss was
signed by an Assistant District Attorney for Harris County, Texas.  Included with the
motion to dismiss is the following order:
“The foregoing motion having been presented to me on this
the 11th day of March, A.D. 2008 and the same having
been considered, it is, therefore, ORDERED, ADJUDGED
AND DECREED that said above entitled and numbered
cause be and the same is hereby dismissed.” 
The order is signed Mary Lou Keel, Judge, 232nd District Court, Harris County,
Texas.  See Tex. Code Crim. Proc. Ann. Art. 32.02 (Vernon 2007).  The trial court’s
order dismissed the charges against appellant.
          On March 18, 2008, appellant filed a pro se notice of appeal.  Because the
underlying charges were dismissed, there is no final judgment of conviction or other
appealable order for this Court to review.
          We therefore dismiss the appeal for lack of jurisdiction.
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).